Citation Nr: 0739027	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has claimed entitlement to service connection for 
tinnitus and bilateral hearing loss.  

On the audiological evaluation at the time of the veteran's 
entrance examination which was conducted in April 1969, pure 
tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not 
reported
5
LEFT
0
5
0
Not 
reported
5

On the authorized audiological evaluation at the time of the 
veteran's discharge examination in June 1971, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not 
reported 
10
LEFT
10
10
10
Not 
reported
10

The competent evidence of record in the form of the service 
medical records documents at least a slight decrease in the 
veteran's auditory acuity while he was on active duty.  The 
service personnel records document that the veteran is in 
receipt of the Combat Infantryman's Badge.  The veteran's 
reported exposure to acoustic trauma during combat is 
conceded by his receipt of the Combat Infantryman's Badge. 

The veteran submitted his claim for service connection for 
tinnitus and hearing loss in February 2004.  

In order to determine if the veteran currently had hearing 
loss and tinnitus which was causally linked to active duty, 
VA arranged to have the veteran undergo an audiological 
evaluation.  At the time of the evaluation which was 
conducted in June 2004, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
75
LEFT
15
15
30
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The veteran reported that he was exposed to loud noises as a 
result of combat during active duty and that post-service 
noise exposure was minimal.  The examiner found that the 
auditory examination which was conducted at the time of the 
separation examination in June 1971 indicated normal hearing 
across the pertinent frequency ranges.  The examiner opined 
that "[u]nless other information not reviewed indicates 
otherwise, a claim for hearing loss and tinnitus are not 
supported by these findings."  

Unfortunately, the Board finds that the rationale provided by 
the VA medical examiner limits the probative value of this 
medical opinion.  Where examiners do not provide an 
explanation for their opinions that includes some discussion 
of the evidence, it often becomes difficult for the Board to 
provide reasons or bases for why it finds the medical opinion 
persuasive or unpersuasive in rendering a decision on the 
particular claim on appeal.  The Board notes that even if a 
veteran does not have hearing loss during the time of active 
duty, such does not prohibit service connection.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Rather, service connection 
may still be established if a veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and the evidence links current 
hearing loss with service.  Id. at 158; see also 38 C.F.R. § 
3.303(d).  

In this case, the evidence of record documents the veteran's 
exposure to acoustic trauma while on active duty and also 
documents a decrease (albeit slight) in the veteran's 
auditory acuity from the time of his entrance examination 
until the separation examination.  The Board has no way to 
determine the significance of this evidence without an 
adequate medical opinion.  With regard to the tinnitus claim, 
the report of the June 2004 VA examination included a 
diagnosis of the presence of the disorder but did not provide 
any pertinent discussion regarding the etiology of the 
disorder.  

The veteran's representative has requested that the veteran 
be afforded another VA examination in order to address the 
deficient opinion included in the report of the June 2004 VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
hearing loss and tinnitus.  The claims 
file must be made available to the 
examiner for review of pertinent documents 
therein in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that any current 
hearing loss and tinnitus identified on 
examination are causally related to the 
veteran's active service or any incident 
therein, including exposure to acoustic 
trauma, as opposed to being more likely 
related to some other factor or factors, 
including post-service noise exposure.  A 
complete rationale for the opinions should 
be provided.  The examiner must assume the 
veteran's exposure to acoustic trauma as a 
result of his combat experience while on 
active duty.  The examiner must also 
assume the veteran is competent to provide 
a history of hearing loss and tinnitus.  
The examiner must address the slight 
decrease in hearing acuity documented in 
the service medical records.  

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it. 

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

